Citation Nr: 1043667	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to 
December 1965.

An appeal of claims of service connection for psychiatric 
disability, hearing loss, and tinnitus comes before the Board of 
Veterans' Appeals (Board) from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Veteran initially filed claims for service connection for a 
back disability and head disability in January 1995.  The RO 
denied service connection for migraine headaches and a back 
disability via a rating decision issued in June 1995.  The 
Veteran timely appealed the denial, and the Board denied the 
Veteran's claims in a March 1998 decision.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which affirmed the Board's denial in an 
April 2000 decision.  In May 2001, the Veteran filed a petition 
to reopen his claim for service connection for a back disability, 
which the RO denied in a September 2001 rating decision.  In 
October 2001, the Veteran again filed a petition to reopen.  He 
stated that he "would like to have a hearing" concerning the 
claim.  The RO, however, did not adjudicate the petition to 
reopen.  Rather, the petition to reopen was later addressed in a 
May 2003 statement of the case (SOC).  The SOC shows that the RO 
had denied the application to reopen claims of service connection 
for both migraine headaches and a back disability.  The Veteran 
thereafter filed an appeal.  Consequently, while the RO did not 
formally adjudicate the petition to reopen before issuing the 
SOC, the Board finds that the Veteran's December 2003 substantive 
appeal, filed in response to the SOC, suffices.  These issues are 
now before the Board.

The Board subsequently remanded the case in December 2008 for 
further notification, evidentiary development, and adjudication.  
The Board instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with proper notice concerning his claims, 
seek to obtain records from the Veteran's grant of Social 
Security Administration (SSA) benefits, provide the Veteran with 
a hearing before a Veterans Law Judge if he so wished, and then 
re-adjudicate the claims.  The Veteran initially indicated that 
he wished to have a hearing before a Veterans Law Judge.  See 38 
C.F.R. § 20.704(b) (2010).  However, he subsequently withdrew the 
request for a hearing; this was done in writing in November 2009 
correspondence sent to VA.  Accordingly, the Board finds that the 
request for hearing has been withdrawn, and the Board will 
proceed with this appeal. 38 C.F.R. § 20.704(d) (2010).  In 
addition, the AOJ attempted to verify the Veteran's stressors and 
scheduled the Veteran for a VA examination, which was conducted 
in February 2009.  The Veteran was then provided a supplemental 
statement of the case (SSOC) in March 2010, in which the AOJ 
again denied the Veteran's claims.  Thus, with respect to the 
claims decided below, there has been compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

In this instance, the Board notes that the Court has recently 
held that, although an appellant's claim identified PTSD without 
more, it cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors-including the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that VA 
obtains in support of the claim.  The Court reasoned that the 
appellant did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, however described, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for PTSD specifically, the Board notes that the 
Veteran has been diagnosed with and sought treatment for multiple 
acquired psychiatric disorders, including PTSD and depression.  
The Board thus finds that, pursuant to Clemons, supra, this claim 
is more accurately classified as one for service connection for 
an acquired psychiatric disorder, to include PTSD.  See Clemons, 
23 Vet. App. 1 (2009).

The Board must address the question of whether new and material 
evidence has been received to reopen the Veteran's claims for 
service connection for a back disability and migraine headaches.  
This is so because the question of reopening goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate the 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Hence, the Board has characterized the claims for service 
connection for a back disability and for migraine headaches as 
claims to reopen.

(The decision below addresses the Veteran's petition to reopen 
his previously denied claims for service connection for a back 
disability and for migraine headaches, as well as claims of 
service connection for hearing loss and tinnitus.  Consideration 
of the remaining claim on appeal is deferred pending completion 
of the development sought in the remand that follows the 
decision.)


FINDINGS OF FACT

1.  The Board denied the Veteran's claims for service connection 
for a back disability and migraine headaches in a March 1998 
decision that was affirmed in April 2000 by the Court.

2.  In a September 2001 rating decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for a back disability.  The Veteran did not 
appeal that decision.

3.  Evidence received since the RO's September 2001 decision is 
either cumulative or redundant of evidence previously considered; 
by itself or when considered with previous evidence it does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for a back disability and does not 
raise a reasonable possibility of substantiating the claim.

4.  Evidence received since the Board's March 1998 decision is 
either cumulative or redundant of evidence previously considered; 
by itself or when considered with previous evidence it does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for migraine headaches and does not 
raise a reasonable possibility of substantiating the claim.

5.  The evidence of record does not show a current hearing loss 
disorder.

6.  Tinnitus was not demonstrated in service; any current 
tinnitus is not attributable to military service.


CONCLUSIONS OF LAW

1.  A September 2001 RO decision that denied the Veteran's 
petition to reopen his previously denied claim of service 
connection for a back disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).

2.  Evidence relating to the Veteran's claim of service 
connection for a back disability received since the RO's 
September 2001 decision is not new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A March 1998 Board decision that denied the Veteran's claim 
of service connection for migraine headaches is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

4.  Evidence relating to the Veteran's claim of service 
connection for migraine headaches received since the Board's 
March 1998 decision is not new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

6.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.  

In this respect, through a January 2009 notice letter, the 
Veteran received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the Veteran was afforded 
the opportunity to respond.  Hence, the Board finds that the 
Veteran has been afforded ample opportunity to submit information 
and/or evidence needed to substantiate his claims.  

The Board also finds that the January 2009 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the AOJ also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The AOJ also requested that the Veteran 
identify any medical providers from whom he wanted the AOJ to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2009 notice 
letter.  The Board further notes that notice regarding an award 
of an effective date and rating criteria was provided in the 
January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  

The Board further points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a decision 
as to the application to reopen the claims for service connection 
for a back disability and for migraines has been accomplished.  
Specifically, with regard to reopening the claims, the AOJ 
informed the Veteran of the requirements as set forth in 38 
C.F.R. § 3.156(a) by a notice letter in January 2009.  The 
January 2009 notice letter provided the regulatory language of 
"new and material" evidence and gave the Veteran notice of the 
evidence and information necessary to establish a claim for 
entitlement to service connection.  Specifically regarding VA's 
duty to notify, the Board finds that the January 2009 notice 
letter to the Veteran apprised him of what the evidence must show 
to establish entitlement to the benefits sought, what evidence 
and/or information was already in the possession of the AOJ, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.

However, the Board notes that the duty to provide notice relating 
to the Veteran's claims was not fully satisfied prior to the 
initial unfavorable decisions.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be cured 
by issuance of fully compliant notice, followed by re-
adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by re-
adjudication of the claim); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by re-adjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
Nevertheless, lack of harm may be shown (1) when any defect was 
cured by actual knowledge on the part of the claimant; (2) when a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) when a benefit could not have been 
awarded as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of the January 2009 notice letter 
that fully addressed all notice elements required by Pelegrini, 
supra.  Specifically, the January 2009 notice letter notified the 
appellant of his and VA's respective duties for obtaining 
evidence. The letter also gave examples of the types of medical 
and lay evidence that the Veteran could submit or ask VA to 
obtain in support of his claims.  The January 2009 notice letter 
also notified the Veteran that, to be considered material, 
evidence he supplied must pertain to the reason his claim was 
previously denied.  Further, the January 2009 letter provided the 
appellant specific notice of the elements of service connection 
that were the basis for the prior denials of the Veteran's 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
not all notices were sent before the initial decision in this 
matter, the Board finds that the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  The 
AOJ has also re-adjudicated the claims after the notice was 
provided; this was done by way of a March 2010 supplemental 
statement of the case.  The Board further notes that although the 
Court has held in Mayfield, supra, that post-decisional documents 
are inappropriate vehicles with which to provide notice, the AOJ 
in this case provided VCAA-compliant notice that was followed by 
a re-adjudication of the Veteran's claims.  The Board concludes 
that during the administrative appeal process the Veteran was 
provided the information necessary such that further action to 
provide additional notice would be merely duplicative of what has 
already transpired.

Moreover, although sent after the RO's initial adjudication of 
the Veteran's claims, the January 2009 notice letter provided the 
Veteran with the criteria for assigning a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The Board concludes that although the complete 
notice required by the VCAA was not provided until after the RO 
initially adjudicated the Veteran's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice under 
the VCAA requires remand.  Nothing about the evidence or any 
response to the AOJ's notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims decided herein.  The Veteran was given 
VA examination in November 2002; report of that examination is of 
record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
adequate, as it is predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran and his representative, and documents that the examiner 
conducted full audiological examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the claims decided herein has been met. 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran has further been given the opportunity 
to submit evidence, and he and his representative have provided 
written argument in support of his claims.  In addition, records 
from the Veteran's award of SSA benefits have been associated 
with the claims file, as have post-service records of both 
private and VA treatment the Veteran has received.  The Board 
notes in that connection that the Veteran's representative, in a 
September 2010 informal hearing, charged that the Veteran's SSA 
records are incomplete, as well as that VA has not conducted a 
sufficiently thorough search for his service treatment records.  
To that end, the Board notes, regarding the Veteran's SSA 
records, that there is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the contrary 
is required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  In this case, no clear 
evidence to the contrary has been presented to rebut the 
presumption of regularity.  To the contrary, the SSA records 
received by VA in February 2009 were accompanied by a cover sheet 
indicating "Here is the information you requested."  There is 
no indication that any available records were not included in the 
SSA submission; thus, the Board presumes that the February 2009 
response from SSA included all available records concerning the 
Veteran's grant of benefits.  Similarly, concerning the Veteran's 
service treatment records, the Board notes again that there is no 
indication that any records are missing from the Veteran's claims 
file; nor has the Veteran offered any information indicating that 
he was in fact sent to an evacuation hospital in Korea, rather 
than being simply treated at the "infirmary" at his base, as he 
stated in an October 1995 hearing before a Decision Review 
Officer.  Thus, the Board presumes that all available service 
treatment records have been associated with the Veteran's claims 
file.

Here, although the Veteran's claims for service connection for a 
back disability and for migraine headaches will not be reopened 
by the Board, reasonable efforts to assist the Veteran in his 
claims have been undertaken.  To that end, records from the 
Veteran's private and VA treatment have been obtained and 
associated with the claims file.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

A.  Petition to Reopen Previously Denied Claims

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. 
§ 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The 
amended regulation became effective October 6, 2006.  The Board 
notes that none of the revisions, which relate to receipt of 
additional service department records, affects the Veteran's 
pending claims.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim for service connection for a back disability is a September 
2001 rating decision.  The last final denial pertinent to the 
claim for headaches was the March 1998 Board decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has a back disability and migraine 
headaches due to injuries related to his active military service.  
Specifically, he contends that he injured his head and back in an 
incident in which he was driving a tank that rolled over and down 
a hill.  As a result, the Veteran contends that service 
connection is warranted.  In a September 2010 statement, however, 
the Veteran's representative also contended that the Veteran's 
claimed migraine headaches developed secondary to his claimed 
acquired psychiatric disorder or, in the alternative, secondary 
to his claimed back disability.  The Board thus construes this 
statement as a claim for service connection for migraine 
headaches secondary to his claimed psychiatric disorder or, 
alternately, secondary to his claimed back disability.  However, 
the Board observes that reliance upon a new etiological theory-
in this case, the contention that migraine headaches are 
secondary to psychiatric or back disability, as opposed to 
directly related to service-is insufficient to transform a claim 
that has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
Veteran is still required to present new and material evidence in 
support of his claim. 

In a March 1998 decision, the Board denied the Veteran's claims 
of service connection for a back disability and migraine 
headaches.  The March 1998 decision noted that the evidence of 
record showed that the Veteran's problems during service had been 
acute and transitory; nor was there evidence linking the 
Veteran's claimed back injury or headaches to any injury he may 
have sustained during active duty.  The Veteran filed a petition 
to reopen the previously denied claim for service connection for 
a back disability in May 2001, which the RO denied in a September 
2001 rating action.  Thereafter, in October 2001, the Veteran 
sought to reopen his claims of service connection for a back 
disability and for migraine headaches.

Evidence of record in 1998 concerning the Veteran's claim for 
service connection for migraine headaches included service 
treatment records, which are silent as to any treatment for head 
injuries during service.  A report of medical examination 
conducted at the time of the Veteran's separation from active 
duty in October 1965 shows that he was found to have a normal 
head and neurological system.  Similarly, the Veteran responded 
"No" when asked if he experienced frequent or severe headaches 
at his October 1965 separation report of medical history.  The 
record also contained report of a VA examination conducted in May 
1995.  At that examination, the Veteran reported having injured 
his head during an in-service tank accident in 1964.  Examination 
of the Veteran's cranial nerves and function of the peripheral 
and autonomic nervous systems was normal.  The examiner diagnosed 
the Veteran with common migraines, questionably post-traumatic.  

Evidence of record at the time of the RO's September 2001 denial 
of the Veteran's petition to reopen his previously denied claim 
of service connection for a back disability included service 
treatment records as well as report of a May 1995 VA examination 
and a statement from the Veteran's private treatment provider.  
The Veteran's service treatment records are silent as to any 
treatment for back injuries during service.  A report of medical 
examination conducted at the time of the Veteran's separation 
from active duty in October 1965 shows that he was found to have 
a normal spine and musculoskeletal system.  Similarly, the 
Veteran responded "no" when asked if he experienced arthritis, 
rheumatism, or any bone or joint deformity at his October 1965 
separation report of medical history.  The record also contained 
report of a May 1995 orthopedic examination, at which time the 
Veteran reported that he was injured in a tank accident in 
service and had experienced back pain since that time.  The 
examiner at that time documented the Veteran's complaints of pain 
and limited motion in his back and diagnosed him with 
degenerative disc disease of the lumbosacral spine.  In addition, 
the record contained a May 2001 statement from the Veteran's 
private physician, who reported that he had treated the Veteran 
for low back pain and noted the Veteran's reported history of low 
back pain since an in-service tank accident.  

Evidence added to the record since the Board's March 1998 denial 
concerning the Veteran's claim for service connection for 
migraine headaches and the RO's September 2001 denial of the 
Veteran's petition to reopen his previously denied claim for 
service connection for a back disability includes records of 
private and VA treatment the Veteran has received since that 
date, as well as additional statements from the Veteran's private 
treatment provider.  These statements, dated in January, May, and 
November 2002, indicate that the physician has treated the 
Veteran for low back pain that he claimed began following an in-
service tank accident during which the Veteran claimed to have 
sustained a back injury.  Based on the Veteran's self-reported 
history, the physician opined in the November 2002 submission 
that his current back disability was likely related to the 
claimed in-service tank incident.  The Veteran has also received 
both private and VA treatment for his back disability, which has 
been diagnosed as degenerative disk disease.  The Veteran has 
also submitted multiple statements to VA in support of his 
claims.  To that end, the Board notes that the Veteran has argued 
on multiple occasions, including in a May 2006 written statement, 
that he injured his head and back when he was involved in a tank 
accident during service, and that his current back pain and 
headaches and are related to this in-service injury.  The Veteran 
has further contended that he has experienced back pain and 
headaches since service.  

After a review of the evidence mentioned above, the Board finds 
that new and material evidence relating to the Veteran's claims 
for service connection for a back disability and for migraine 
headaches has not been received, and the claims may not be 
reopened.  The evidence is new in that it was not previously 
before agency decision makers.  However, none of this evidence is 
material for purposes of reopening the service connection claims.  
Essentially, the new medical evidence does not suggest that the 
Veteran incurred any head or back injury in service that has led 
to a current disability, or otherwise that he now has a back or 
headache disability that is related to service.  Additionally, 
the Veteran's assertions regarding continued symptoms since 
service merely represent a reiteration of what he claimed before.

As noted above, the evidence previously of record is silent as to 
any injuries or treatment the Veteran underwent while in service.  
The evidence documented, however, the Veteran's complaints of 
having incurred an injury during an in-service tank accident and 
having suffered from back pain and headaches since that time.  
The evidence received since the prior denials includes a 
diagnosis of degenerative disk disease of the lumbar spine from 
the Veteran's private physician.  Treatment records further 
reflect the Veteran's ongoing complaint that he has suffered from 
back pain and headaches since service.  However, this information 
does not tend to prove the Veteran's claims in a manner different 
from what was already shown in 1998 and 2001 and which was 
evident in the Veteran's earlier contentions, the lay statements 
he submitted, and treatment records and doctors' statements 
dating from 1995.  

In that connection, the Board acknowledges that the Veteran has 
consistently complained of having been involved in a tank 
accident while in service during which he injured his head and 
back.  However, the Board notes that the record does not contain 
any medical evidence to suggest an etiological link between any 
in-service back or head injury and the Veteran's current 
diagnoses; the fact remains that the Veteran's neurological and 
musculoskeletal system, including his spine, were found to be 
normal at the time of his separation from active duty, and he has 
submitted no new evidence to contradict such a finding.  The 
diagnosis of degenerative disk disease of the lumbar spine 
submitted by the Veteran is the same as the diagnosis of record 
at the time of the previous denial.  Consequently, the Board 
finds that the new evidence differs from what was previously of 
record, but substantively is the same.  In other words, with 
respect to what is required to show a relationship to military 
service, it is cumulative of what was previously known.  

The Board thus concludes that the evidence received since the 
March 1998 and September 2001 decisions is not new and material.  
As noted in 38 C.F.R. § 3.156(a), new and material evidence can 
be neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claims sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claims.  In this case, the information added 
to the record since the March 1998 and September 2001 denials 
does not include any new evidence to show that the Veteran 
incurred an injury or disability during service to which any 
current back disability or migraine headaches are related.  In 
that connection, the Board notes specifically that the letters 
submitted on the Veteran's behalf concerning his back disability 
were written by the same physician who submitted the statement in 
May 2001.  That statement, in which the Veteran's physician 
indicates that the Veteran's history of low back pain extends to 
his claimed 1964 in-service tank accident, is substantively the 
same as the letters submitted in 2002, which also link the 
Veteran's current back complaints to his reported in-service 
injury.  Moreover, the physician clearly is repeating the history 
as given by the Veteran, which is what was done earlier.  Thus, 
the newly received evidence is cumulative.

The Veteran asserts that he has a current back disability and 
migraine headaches that can be attributed to injuries he 
sustained during service, but these were his contentions 
previously, and the record does not establish that he has the 
medical training necessary to offer competent opinions on matters 
of medical diagnosis or etiology.  As such, his statements do not 
amount to new and material evidence.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Further, to the extent that the 
Veteran now offers a new etiological theory on which he bases his 
claim for service connection for migraine headaches, the Board 
points out that, with the exception of the May 1995 VA 
examination, the evidence demonstrates no diagnosed disability to 
which the Veteran's complained-of headaches can be attributed.  
Without a diagnosed or identifiable underlying disability, 
service connection may not be awarded.  Pain does not, in and of 
itself, constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  No new evidence has been presented to support any claim 
of secondary service connection.

As noted in 38 C.F.R. § 3.156(a), new and material evidence can 
be neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Under the circumstances described 
above, the Board concludes that new and material evidence 
relating to the Veteran's claims for service connection for a 
back disability and for migraine headaches has not been received; 
hence, the requirements to reopen the claims of service 
connection have not been met, and the appeal must be denied.  (As 
new and material evidence to reopen the finally disallowed claims 
has not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

B.  Service Connection Claims

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  If an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more during the one-year period following 
a Veteran's separation from active service, the condition may be 
presumed to have been incurred in service, notwithstanding that 
there is no in-service record of the disorder.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  Continuity of symptomatology may be 
established if a claimant can demonstrate  (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service exposure to 
loud noise and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Here, the Veteran contends that his current hearing loss is 
attributable to noise exposure while serving on active duty.  The 
Veteran has further contended that his tinnitus began during his 
period of active service.  First, the Board notes that the 
Veteran served on active duty from December 1963 to December 
1965; his service personnel records indicate that his military 
occupational specialty was armor intelligence specialist.  The 
Veteran has further stated on multiple occasions that he was 
exposed to noise during service.  Based on this evidence, the 
Board concedes the Veteran's exposure to acoustic trauma while on 
active duty.  

Relevant medical evidence consists of the Veteran's service 
treatment records as well as the report of a VA audiological 
examination conducted in November 2002.  Review of the Veteran's 
service treatment records reflects that the Veteran did not 
complain of and was not treated for any problems with his hearing 
acuity or tinnitus while in service.  In October 1965, the 
Veteran was given an audiological evaluation pursuant to his 
separation from active duty.  At that time, report of medical 
examination revealed pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
--
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
--
10 (15)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those figures are on the left of each column and are not 
in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

The record also contains report from a November 2002 VA 
audiological examination.  That report reflects that the VA 
audiologist reviewed the Veteran's claims file and noted the 
Veteran's complaints of progressive decrease in his hearing for 
many years, including problems understanding conversations.  
However, the Veteran denied experiencing tinnitus, as well as any 
"significant military noise exposure."  The Veteran further 
denied any post-service occupational or recreational noise 
exposure.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
20
25
25
25
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  The 
examiner found the Veteran to have normal hearing bilaterally.  
The Board notes in that connection that the results of the 
November 2002 VA examination clearly do not satisfy the criteria 
for a hearing loss disability under 38 C.F.R. § 3.385.

In addition, the Veteran and his representative have submitted 
written statements to VA.  In his October 2002 service connection 
claim, the Veteran stated that he believed he had hearing loss 
and tinnitus due to exposure to guns and tanks while on active 
duty, a contention he has repeated on multiple occasions.    

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
of service connection for hearing loss and tinnitus.  Here, the 
November 2002 VA examiner found the Veteran to have no hearing 
loss for VA purposes; similarly, at that time the Veteran denied 
experiencing tinnitus at all.  See 38 C.F.R. § 3.385.  Given 
these findings, and considering that there is no mention 
whatsoever of hearing loss in the service treatment records or 
the VA treatment records, either in the way of a subjective 
complaint or objective clinical finding, the Board finds that the 
Veteran has not demonstrated a currently diagnosed hearing loss.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a 
"determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). With no persuasive medical evidence of a 
diagnosed disability, the analysis ends, and service connection 
for hearing loss must be denied.

The Board notes that, although a layman is not competent to 
establish the presence of disability within the meaning of 38 
C.F.R. § 3.385, a layman is competent to report a decreased 
ability to hear sound or the ability to hear ringing.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds the 
Veteran's normal hearing at separation and the lack of any 
current hearing loss disability more probative evidence as to the 
state of the Veteran's hearing loss.  The Board thus finds that 
the Veteran's assertion of hearing loss disability and tinnitus 
due to in-service noise exposure is not persuasive.  Absent a 
currently diagnosed disability, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As noted above, the Veteran has reported that he first 
experienced tinnitus in service.  The Veteran is competent to 
provide testimony concerning factual matters of which he has 
first-hand knowledge (i.e., experiencing tinnitus either in 
service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, he is not competent to say that any loss of 
hearing acuity or tinnitus experienced in service was a result of 
acoustic trauma or was of a chronic nature to which current 
disability is attributable.

The Board notes further that it may not reject as not credible 
any uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that 
fact, the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a Veteran's lay 
evidence.  Id.  In this case, however, there is no record that, 
before the filing of the current claim, the Veteran complained of 
hearing loss or tinnitus to any medical professional at any time 
since his separation from service.  The Board also finds 
compelling that, at his November 2002 VA examination, the Veteran 
denied suffering from tinnitus.

The Veteran contends that he did not deny symptoms of tinnitus to 
the VA examiner in November 2002.  The Veteran's representative 
further argues that the Veteran warrants a new VA examination, 
because he continues to complain of decreased hearing acuity and 
ringing in his ears.  The Board finds compelling, however, that 
neither the Veteran nor his representative contend that his 
hearing has worsened since the November 2002 hearing.  The Board 
also looks to the fact that the VA examiner had the Veteran's 
entire claims file at his disposal at the time of the examination 
in November 2002.  In making his determination as to the 
diagnosis of the Veteran's claimed disability, then, the examiner 
reviewed not only the Veteran's statements during the physical 
examination but also his statements made on both his initial 
application for benefits and his appeals.  

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner more probative 
on the question of medical nexus with respect to any relationship 
between the Veteran's current claimed disabilities and his active 
military service.  In so finding, the Board reiterates that the 
VA examiner's opinion was based on a review of the claims file, 
the Veteran's reported history, and a clinical evaluation.  
Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent to 
provide a probative opinion on a medical matter, such as whether 
there exists a medical nexus between any current disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, in these circumstances, the Board gives more weight to 
the record, which is negative for complaints, diagnoses, or 
treatment for hearing loss or tinnitus for more than 30 years 
after the Veteran's separation from service, than to the 
Veteran's claim that his current disabilities are related to 
exposure to acoustic trauma during service.  This lack of 
continuity of documented symptomatology either during or 
subsequent to service weighs against the Veteran's service 
connection claims.  Because of the examiner's assessment of the 
Veteran's statements, and in light of the examiner's expertise on 
such an issue, the Board is persuaded that the Veteran's 
statements to VA about experiencing problems since service is not 
believable.  For these reasons, entitlement to service connection 
for hearing loss and tinnitus must be denied.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(b).

In summary, there is no evidence of tinnitus or hearing loss in 
service or within the post-service year, and no post-service 
evidence of diagnosed tinnitus or hearing loss (as defined by 38 
C.F.R. § 3.385).  In the absence of the claimed disability, 
service connection may not be granted.  See Brammer, supra; see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
cannot be granted if the claimed disability does not exist).  In 
reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's claims 
for service connection, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a back disability is denied.

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for migraine headaches is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  

The Veteran has contended that he has PTSD as a result of 
multiple stressors.  The RO previously denied the Veteran's claim 
on the basis that it was unable to verify his claimed in-service 
stressors and that he did not carry a clear diagnosis of PTSD.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for PTSD requires:  (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Where it is determined that a Veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in 
the present case, the Veteran did not engage in combat, his 
alleged stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The regulatory requirement of "credible 
supporting evidence" means that "the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Nevertheless, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

Relevant evidence of record consists of the Veteran's service 
treatment and personnel records and records of his post-service 
treatment at the North Chicago VA Medical Center (VAMC).  The 
Veteran was also provided a VA examination in November 2002.  The 
Veteran's service treatment records are silent as to any 
complaints of or treatment for psychiatric concerns during 
service.  Review of these records shows that he was found to be 
normal psychiatrically at his December 1963 induction medical 
examination.  Similarly, at his October 1965 separation report of 
medical history, the Veteran responded "No" when asked if he 
experienced any psychological problems, and the October 1965 
separation examination noted that clinical psychiatric evaluation 
was normal.  

The record further reflects that the Veteran has been seen many 
times after military service for treatment of what has been 
primarily diagnosed as PTSD.  The record contains medical 
treatment records from the Vet Center beginning as early as 
January 2003, at which time a letter from the Veteran's treating 
social worker indicated that he had been assigned a diagnosis of 
PTSD and was receiving regular treatment.  A similar letter from 
a staff psychologist at the North Chicago VAMC dated in March 
2003 indicates that the Veteran "appear[ed] to meet criteria for 
PTSD" and had experienced stressful experiences while in 
service, although the psychologist did not specifically link the 
PTSD to any particular in-service incident.  Since that time, the 
Veteran has received ongoing psychiatric care from VA treatment 
providers at the North Chicago VAMC, and his treatment provider 
has written several letters to VA documenting the diagnosis and 
treatment of both PTSD and depression.  In an October 2004 
letter, the Veteran's treating physician stated that she believed 
the Veteran's PTSD to be "due to his military service."  In 
addition, the Veteran has submitted written statements attesting 
to his belief that his PTSD is due to a number of claimed in-
service stressors.  In particular, the Veteran contends that he 
was involved in an accident in which a tank overturned and slid 
down a hill while carrying live ammunition, an event that he 
claims caused injuries to his head and back and put him in fear 
of his life.  He has also described a stressor in which he was 
crossing a river in Korea and feared being drowned by the strong 
current.  The Veteran claims that he believes these experiences 
led to his PTSD.

The Veteran was afforded a VA psychiatric examination in November 
2002.  The examination report recounted the Veteran's military, 
social, and medical history, including a recounting of his 
claimed in-service stressors.  The examiner noted the Veteran's 
complaints of difficulty sleeping and interacting with others as 
well as mood changes and depression.  The examiner further noted 
the Veteran's reported in-service stressors, as outlined above, 
but concluded that the Veteran did not have PTSD, finding that 
the criteria for a PTSD diagnosis were not met.  The examiner 
instead assigned a diagnosis of depressive disorder but did not 
opine as to whether that disability was etiologically related to 
the Veteran's time on active duty. 

Regarding the Veteran's contentions that his PTSD stems from in-
service traumatic experiences, the Board notes initially that 
there is no evidence that the Veteran engaged in combat with an 
enemy force.  In fact, the Veteran himself has not asserted that 
he engaged in combat.  However, in this case, the Veteran's DD 
Form 214 and his service personnel records confirm that he served 
in Korea in 1964 and 1965, as evidenced by his receipt of the 
Korea Defense Service Medal.  The Board finds that, under the 
changes to 38 C.F.R. § 3.304(f)(3), the Veteran thus had 
"service in a location that would potentially involve 'hostile 
military or terrorist activity'."  VBA Training Letter 211B (10-
05), July 16, 2010.  The Board further finds that the Veteran's 
claimed stressors, involving experiencing a tank accident while 
stationed in Korea during the Vietnam Era, are consistent with 
the places, types, and circumstances of the Veteran's service; 
thus, the Veteran's lay statements alone may be sufficient to 
corroborate these stressors.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44.  

Regarding diagnosis of the Veteran's mental disabilities, in the 
instant case, the Board acknowledges that the evidence suggests 
that the Veteran has at times been diagnosed with PTSD.  In that 
connection, the Board notes that the Veteran was assigned a PTSD 
diagnosis at a February 2004 VA inpatient visit, although other 
VA treatment records from August 2002 indicate that the Veteran's 
diagnosis is not PTSD but instead anxiety disorder.  The Board 
further notes that although the Veteran was provided a VA 
examination in November 2002, the examiner did not find the 
Veteran to suffer from PTSD but rather diagnosed him with 
depression.  The examiner, however, failed to offer an opinion as 
to whether any diagnosed depression is etiologically linked to 
the Veteran's time on active duty.  It is also unclear that the 
examiner adequately considered the Veteran's confirmed stressors 
in a manner consistent with the new 38 C.F.R. 3.304(f)(3), which 
requires examiners to address whether the Veteran's 
symptomatology is related to "fear of hostile military or 
terrorist activity."  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA 
Training Letter 211B (10-05), dated July 16, 2010.  The Board 
further notes that the Veteran has not been provided a VA 
examination in conjunction with his claim for service connection 
for an acquired psychiatric disorder other than PTSD.  

Thus, on remand, the Veteran must be afforded a VA examination in 
order to obtain a current diagnosis based on both an examination 
and a thorough review of his claims file.  Specifically, the 
Veteran must be afforded a psychiatric evaluation by a VA or VA-
contracted psychiatrist or psychologist, to include particular 
attention to the diagnoses made as a result of VAMC treatment.  
In the report, the examiner must address the relationship between 
any diagnosed PTSD and the Veteran's in-service stressors and 
must specifically discuss whether the Veteran's identified 
stressors are related to his fear of hostile military or 
terrorist activity; whether the identified stressors are adequate 
to support a diagnosis of PTSD; and whether his symptoms are 
related to the identified stressors.  See Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA 
Training Letter 211B (10-05), July 16, 2010.

Further, under Clemons, supra, in order to properly assess the 
Veteran's claim for an acquired psychiatric disorder, to include 
PTSD, on remand the AOJ must schedule him for a VA psychiatric 
examination in order to determine the current diagnosis or 
diagnoses of his claimed acquired psychiatric disorder(s).  In 
addition to conducting a psychiatric examination, the designated 
examiner must provide a medical nexus opinion with respect to any 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric disorder 
that is attributable to his active military service.  Such an 
opinion is also important in view of the evidence contained in 
the Veteran's post-service treatment records, which suggest that 
he also has a current diagnosis of depression.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative must 
be sent a letter requesting that the 
Veteran provide sufficient information, and 
if necessary authorization, to enable any 
additional pertinent evidence not currently 
of record to be obtained.  In the letter, 
the AOJ must provide the Veteran and his 
representative with the language of the new 
PTSD regulation, 75 Fed. Reg. 39,852.  The 
Veteran should also be invited to submit 
any pertinent evidence in his possession.  
The AOJ must explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  

2.  After associating with the claims file 
all records and/or responses received, the 
Veteran must be scheduled for VA 
examination and notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2010).  All examiner(s) must 
thoroughly review the Veteran's claims 
file, to include a copy of this remand.  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran' claims file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s) and must specifically address 
whether the Veteran's identified stressors 
are related to his fear of hostile military 
or terrorist activity; whether the 
identified stressors are adequate to 
support a diagnosis of PTSD; and whether 
his symptoms are related to the identified 
stressors.  A complete rationale must be 
provided for all opinions expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any other current 
acquired psychiatric disorder, such as 
depression or an anxiety disorder, that is 
related to his active military service.  
All opinions must be set forth in detail 
and explained in the context of the record.  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


